Ragan, C.
H. A. Merrill brought this suit in the district court of Douglas county against the city of Omaha to recover certain city taxes which he had paid upon real estate. The *305tax levy was void because the property was not taxable. At the time Merrill paid the taxes he was the owner of tax sale certificates against the property, which he had received from the treasurer of Douglas county at a sale of property for taxes for a prior year. . The district court sustained a demurrer to Merrill’s petition filed thereto, on the ground that it did not state facts sufficient to constitute a cause of action, and dismissed Merrill’s case, and he brings it here on appeal.
The law of this case was settled by this court at this term in Pennock v. Douglas County, 39 Neb., 293, and on the authority of that case the decree of the district court in the case at bar is
Affirmed.